          Case 1:20-cv-01468-NRB Document 15 Filed 07/23/20 Page 1 of 1




                                                                                     Stephen E. Paffrath, Esq.
                                                                               stephen@dieschlawgroup.com
                                                                                             (415) 845-5506

                                              July 23, 2020
 VIA ECF
 The Honorable Naomi Reice Buchwald
 United States District Court Judge, Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

 Re:    Real Selling Group LLC v. ESN Group, Inc.
        SDNY Case No. 1:20-cv-01468

 Dear Judge Buchwald:

         After the telephonic pre-motion conference in the above captioned matter on June 16, 2020, the
parties have conferred regarding a briefing schedule for Defendant’s Motion to Dismiss for Lack of
Personal Jurisdiction. Attached please find the Parties’ Stipulation and Proposed Order on Briefing
Schedule for Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction. The parties’ proposal is as
follows:

        Defendant’s moving papers shall be filed on or before August 11, 2020.
        Plaintiff’s opposition shall be filed on or before September 11, 2020.
        Defendant’s reply to the opposition shall be filed on or before September 22, 2020.

        The Parties appreciated the Court’s guidance at the pre-motion conference and are available at the
Court’s convenience to discuss the proposed schedule.

Respectfully Submitted,

 /s/ Stephen E. Paffrath

Stephen E. Paffrath

cc:     Adam E. Engel




 DIESCH LAW GROUP, APC ê2207 Plaza Drive, Ste. 300, Rocklin, CA 95765 êT. 916.740.6470 ê F. 916.740.6460
